      Case 2:18-cr-00422-SPL Document 369 Filed 11/13/18 Page 1 of 2




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                          )   No. CR-18-00422-PHX-SPL
     United States of America,
 9                                          )
                                            )
                      Plaintiff,            )   ORDER
10                                          )
     vs.
11                                          )
                                            )
     Michael Lacey, et al.,                 )
12                                          )
13                    Defendants.           )
                                            )
14                                          )

15          Before the Court is Counsel’s 1 Emergency Motion to Stay Seizure of Attorneys’
16   Fees and Joinder in Defendant Padilla and Vaught’s Emergency Motion to Stay Seizure
17   of Attorneys’ Fees and Request for Immediate Hearing. (Doc. 365) Counsel requests a
18   stay of one seizure warrant directed at funds in two accounts held in Alliance Bank of
19   Arizona. (Doc. 365-1 at 2) For good cause appearing,
20          IT IS ORDERED that the relief requested in Counsel’s Emergency Motion to
21   Stay Seizure of Attorneys’ Fees and Joinder in Defendant Padilla and Vaught’s
22   Emergency Motion to Stay Seizure of Attorneys’ Fees and Request for Immediate
23   Hearing (Doc. 365) is temporarily granted pending a hearing on the motion which is
24   scheduled for November 16, 2018 at 9:00 a.m. in Courtroom 501, 401 West Washington
25   Street, Phoenix, AZ 85003 before Judge Steven P. Logan;
26
27          1
            The Emergency Motion was submitted by attorney Anne Chapman, but the
28   Emergency Motion does not identify the defendants or parties on behalf of which the
     Emergency Motion was filed.
      Case 2:18-cr-00422-SPL Document 369 Filed 11/13/18 Page 2 of 2




 1         IT IS FURTHER ORDERED that the Plaintiff shall have until 4:00 p.m. PST
 2   on November 14, 2018 to file its Response Brief, and the unnamed defendants, parties or
 3   witnesses shall have until 12:00 p.m. PST on November 15, 2018 to file his Reply Brief.
 4         Dated this 13th day of November, 2018.
 5
 6
                                                    Honorable Steven P. Logan
 7                                                  United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
